P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1955 tara _r_buckley@vanguard.com January 31, 2012 Chad Eskildsen U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard World Fund, File No. 2-17620 Vanguard Scottsdale Funds, File No. 333-11763 Dear Mr. Eskildsen, This letter responds to your comments of January 24, 2012, pertaining to your review of the above mentioned Trusts under the Sarbanes-Oxley Act. Comment 1: Comment: Vanguard World Fund, N-SAR The internal control letter filed with the Trust’s Form N-SAR on October 28, 2011, excludes the following series of the Trust: Vanguard Extended Duration Treasury Index Fund, Vanguard International Growth Fund, Vanguard FTSE Social Index Fund, and Vanguard U.S. Growth Fund. Response: We will file an amended N-SAR, which will include the internal control letter for these four series. Comment 2: Comment: Vanguard U.S. Growth Fund, a series of Vanguard World Fund The Fund’s financial statements dated August 31, 2011, reflect that 38.5% of the Fund’s assets are invested in the information technology sector. Consider revising the strategies and risks disclosed in the Fund’s prospectus as a result of the Fund’s concentration in this sector. Response: Investment concentration in the information technology sector, or in any other sector or industry, is not a principal investment strategy of the Fund. The Item 4 disclosure identifies manager risk as a primary risk of the Fund, and describes this risk as follows: “…the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. Significant investment in the information technology sector subjects the Fund to proportionately higher exposure to the risks of this sector.” Chad Eskildsen January 31, 2012 Page 2 We believe that our current disclosure appropriately reflects the Fund’s principal investment strategies and risks. Comment 3: Comment: Vanguard Explorer Value Fund, a series of Vanguard Scottsdale Funds The Fund’s schedule of investments in the Trust’s Form N-CSR dated August 31, 2011, identifies Ares Capital Corp., a business development company, as a holding of the Fund; however, acquired fund fees and expenses are not disclosed in the Fund’s expenses. Response: The Fund’s prospectus dated December 29, 2011, containing financial data for the Fund through the fiscal year ended August 31, 2011, includes acquired fund fees and expenses of 0.04%. This figure accounts for the Fund’s investment in business development companies. Comment 4: Tandy Requirements As required by the SEC, each Fund acknowledges that: - The Fund is responsible for the adequacy and accuracy of the disclosure in the filing. - Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing. - The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-1955 with any questions or comments regarding the above responses. Thank you. Sincerely, Tara R. Buckley Senior Counsel The Vanguard Group, Inc.
